Luke, J.
The jurisdiction of the judges of the superior courts is coextensive with the limits of the State. A superior-court judge may preside in any county of the State, upon the invitation of the judge of the superior court of the county. Accordingly, where the judge of the superior courts of the Southern circuit was requested by one of the judges of- the superior court of Pulton county to preside in that court, a plea of guilty to an indictment therein, and the sentence upon the plea, will not be set aside and treated as a nullity on motion of the defendant, upon the ground that the invited judge was without authority of law to preside in that court, or that the court was being held contrary to law and without authority of law. See Park’s Ann. Code, §§ 4866-69; Bone v. State, 86 Ga. 108 (2) (12 S. E. 205); Burge v. Mangum, 134 Ga. 307 (67 S. E. 857); Pendergrass v. Duke, 144 Ga. 839 (88 S. E. 198). Por no reason assigned was it error to overrule the motion.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.